   FREDERICK M. BOSS
   Deputy Attorney General
   BENJAMIN GUTMAN
   Solicitor General
   NICK M. KALLSTROM
   Assistant Attorney General
   SAMUEL A. KUBERNICK
   Assistant Attorney General
   Department of Justice
   1162 Court Street NE
   Salem, OR 97301-4096
   Telephone: (503) 947-4700
   Fax: (503) 947-4794
   Email: Benjamin.Gutman@doj.state.or.us
           Nick.M.Kallstrom@doj.state.or.us
           Samuel.A.Kubernick@doj.state.or.us

   Attorneys for Respondent-Appellant

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF OREGON

   FRANK E. GABLE,                                    U.S.C.A. No. 3:07-cv-00413-AC

         Petitioner-Appellee,                         NOTICE OF APPEAL

                v.

   MAX WILLIAMS,

         Respondent-Appellant.

         Notice is given that respondent, Max Williams, hereby appeals to the

   United States Court of Appeals for the Ninth Circuit from the judgment entered

   on April 18, 2019, by the Honorable John V. Acosta of the United States

   District Court for the District of Oregon.


Page 1 - NOTICE OF APPEAL
         BG2:bmg/9593272
                                         Department of Justice
                                         1162 Court Street NE
                                        Salem, OR 97301-4096
                                 (503) 378-4402 / Fax: (503) 378-3997
                                          Respectfully submitted,

                                          FREDERICK M. BOSS
                                          Deputy Attorney General


                                          /s/ Benjamin Gutman
                                          _________________________________
                                          BENJAMIN GUTMAN
                                          Solicitor General
                                          NICK M. KALLSTROM
                                          Assistant Attorney General
                                          SAMUEL A. KUBERNICK
                                          Assistant Attorney General
                                          Benjamin.Gutman@doj.state.or.us
                                          Nick.M.Kallstrom@doj.state.or.us
                                          Samuel.A.Kubernick@doj.state.or.us

                                          Attorneys for Respondent-Appellant
                                          Max Williams




Page 2 - NOTICE OF APPEAL
         BG2:bmg/9593272
                                    Department of Justice
                                    1162 Court Street NE
                                   Salem, OR 97301-4096
                            (503) 378-4402 / Fax: (503) 378-3997
                           CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2019, I directed the Notice of Appeal to

   be electronically filed with the Clerk of the Court for the United States District

   Court for the District of Oregon by using the appellate CM/ECF system.

         I certify that all participants in the case are registered CM/ECF users and

   that service will be accomplished by the appellate CM/ECF system.



                                               /s/ Benjamin Gutman
                                               _________________________________
                                               BENJAMIN GUTMAN
                                               Solicitor General
                                               benjamin.gutman@doj.state.or.us

                                               Attorney for Respondent-Appellant




Page 3 - NOTICE OF APPEAL
         BG2:bmg/9593272
                                         Department of Justice
                                         1162 Court Street NE
                                        Salem, OR 97301-4096
                                 (503) 378-4402 / Fax: (503) 378-3997
